                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-01559-RBJ-NRN

CALVIN JOHNSON,

Plaintiff,

v.

TONYA WHITNEY,

Defendant.

                       REPORT AND RECOMMENDATION ON
             DEFENDANT TONYA WHITNEY’S MOTION TO DISMISS (DKT. #34)


N. Reid Neureiter
United State Magistrate Judge

        This case is before the Court pursuant to an Order (Dkt. #35) issued by Judge R.

Brooke Jackson referring Defendant Tonya Whitney’s Motion to Dismiss. (Dkt. #34.)

The Court has carefully considered the motion and the supplements thereto (Dkt. ##63-

1—63-4), and Plaintiff Calvin Johnson’s Response. 1 (Dkt. #37.) On December 11, 2018,

the Court heard argument on the subject motion. (Dkt. #67.) The Court has taken

judicial notice of the Court’s file, considered the applicable Federal Rules of Civil

Procedure and case law, and makes the following recommendation.




1 Mr. Johnson’s Response (Dkt. #37) also contains numerous requests for relief which
the Court will not address in this Report and Recommendation. See D.C.COLO.LCivR
7.1(d) (“A motion shall not be included in a response or reply to the original motion. A
motion shall be filed as a separate document.”).
                                     I. BACKGROUND

        Mr. Johnson’s allegations are relatively straightforward. Mr. Johnson is an inmate

of the Colorado Department of Corrections (“CDOC”). Defendant Whitney works in the

CDOC’s Inmate Banking Office. (Dkt. #25 at 2.) On November 1, 2016, Mr. Johnson

alleges that Ms. Whitney withheld $3.82 of his inmate pay and refused to deposit it into

his inmate account in violation of CDOC Administrative Regulation (“AR”) 200-15. (Id. at

5.) On February 3, 2017, Mr. Johnson alleges that Ms. Whitney and a prison official

identified as Jane Doe #2 withheld $1.41 of his inmate pay in retaliation for an

administrative grievance he filed regarding the withholding of funds in November 2016.

(Id.)

        On June 29, 2017, Judge Babcock entered an Order (Dkt. #7) dismissing Mr.

Johnson’s original Prisoner Complaint (Dkt. #1) as legally frivolous. Mr. Johnson

appealed, and on January 24, 2018, the United States Court of Appeals for the Tenth

Circuit reversed and remanded for further proceedings. See Johnson v. Whitney, 723 F.

App’x 587, 589 (10th Cir. 2018) (unpublished). The Tenth Circuit determined that the

Court erred in dismissing Mr. Johnson’s due process claims because (1) Mr. Johnson

may state an arguable claim that he was deprived of a protected property interest; and

(2) the Court failed to consider whether Mr. Johnson’s failure to plead that his state

post-deprivation remedy was inadequate was a defect that could be cured by

amendment Id. at 591. The Tenth Circuit also concluded that Mr. Johnson pled

sufficient facts to connect Ms. Whitney’s alleged retaliation in withholding the $1.41 to

his filing of the previous grievance. Id. at 594-95.




                                              2
       On remand, Magistrate Judge Gallagher determined that amendment would not

be futile and directed Mr. Johnson to file an amended complaint if he wished to pursue

his due process and retaliation claims. (Dkt. #20 at 2, 5.)

       On March 14, 2018, Mr. Johnson filed an Amended Prisoner Complaint. (Dkt.

#21.) The Amended Prisoner Complaint asserted new claims against Magistrate Judge

Gallagher and CDOC Executive Director Rick Raemisch, in addition to the due process

and retaliation claims against Defendant Whitney and Jane Doe. Magistrate Judge

Gallagher then recused, and the case was reassigned to Magistrate Judge Mix to

complete the initial review. (Dkt. #23.) Magistrate Judge Mix ordered Mr. Johnson to file

a second amended complaint, noting that the claims against the newly-named

defendants were improper, and determining that the Amended Prisoner Complaint was

deficient because Mr. Johnson failed to provide a short and plain statement of his due

process and retaliation claims against Ms. Whitney and Jane Doe. (Dkt. #24.)

       On April 20, 2018, Mr. Johnson filed a Second Amended Prisoner Complaint.

(Dkt. #25.) On April 25, 2018, Judge Babcock dismissed Mr. Johnson’s official capacity

claims for damages and his individual capacity due process claims. (Dkt. #27 at 7-8.)

The only remaining claim—Mr. Johnson’s retaliation claim against Ms. Whitney and

Jane Doe #2 in their individual capacities—was assigned to Judge Jackson and

Magistrate Judge Watanabe. (Id.) When Magistrate Judge Watanabe retired, the case

and the subject motion were referred to me. (Dkt. #42.)




                                             3
                                 II. LEGAL STANDARDS

a. Pro Se Plaintiff

       Mr. Johnson is proceeding pro se. The Court, therefore, “review[s] his pleadings

and other papers liberally and hold[s] them to a less stringent standard than those

drafted by attorneys.” Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007)

(citations omitted). However, a pro se litigant’s “conclusory allegations without

supporting factual averments are insufficient to state a claim upon which relief can be

based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A court may not assume

that a plaintiff can prove facts that have not been alleged, or that a defendant has

violated laws in ways that a plaintiff has not alleged. Associated Gen. Contractors of

Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983). See also

Whitney v. New Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997) (court may not

“supply additional factual allegations to round out a plaintiff’s complaint”); Drake v. City

of Fort Collins, 927 F.2d 1156, 1159 (10th Cir. 1991) (the court may not “construct

arguments or theories for the plaintiff in the absence of any discussion of those issues”).

A plaintiff’s pro se status does not entitle him to an application of different rules. See

Montoya v. Chao, 296 F.3d 952, 957 (10th Cir. 2002).

b. Failure to State a Claim Upon Which Relief Can Be Granted

       Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to

dismiss a claim for “failure to state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). “The court’s function on a Rule 12(b)(6) motion is not to weigh potential

evidence that the parties might present at trial, but to assess whether the plaintiff’s

complaint alone is legally sufficient to state a claim for which relief may be granted.”



                                              4
Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation

marks omitted).

       “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

allegations are true and construes them in the light most favorable to the plaintiff.” Hall,

935 F.2d at1198. “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)). Plausibility, in the context of a motion to dismiss, means that the

plaintiff pleaded facts which allow “the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The Iqbal evaluation requires two

prongs of analysis. First, the court identifies “the allegations in the complaint that are not

entitled to the assumption of truth,” that is, those allegations which are legal

conclusions, bare assertions, or merely conclusory. Id. at 679–81. Second, the court

considers the factual allegations “to determine if they plausibly suggest an entitlement to

relief.” Id. at 681. If the allegations state a plausible claim for relief, such claim survives

the motion to dismiss. Id. at 679.

       However, the court need not accept conclusory allegations without supporting

factual averments. Southern Disposal, Inc., v. Texas Waste, 161 F.3d 1259, 1262 (10th

Cir. 1998). “[T]he tenet that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678. Moreover, “[a] pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’ Nor does the



                                               5
complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. (citation omitted). “Where a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of ‘entitlement to relief.’” Id. (citation omitted).

       In assessing a motion to dismiss under Rule 12(b)(6), the usual rule is that a

court should consider no evidence beyond the pleadings. See Alvarado v. KOB–TV,

L.L.C., 493 F.3d 1210, 1216 (10th Cir. 2007). “If, on a motion under Rule 12(b)(6) . . .,

matters outside the pleadings are presented to and not excluded by the court, the

motion must be treated as one for summary judgment under Rule 56.” Fed. R. Civ. P.

12(d). However, “the district court may consider documents referred to in the complaint

if the documents are central to the plaintiff’s claim and the parties do not dispute the

documents’ authenticity.” Alvarado, 493 F.3d at 1216 (quoting Jacobsen v. Deseret

Book Co., 287 F.3d 936, 941 (10th Cir. 2002)); see also GFF Corp. v. Associated

Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997)(“[i]f a document is

referenced in and central to a complaint, a court need not convert the motion but may

consider that document on a motion to dismiss.”). In addition, “facts subject to judicial

notice may be considered in a Rule 12(b)(6) motion without converting the motion to

dismiss into a motion for summary judgment.” Tal v. Hogan, 453 F.3d 1244, 1264 n. 24

(10th Cir. 2006).

c. Qualified Immunity

       “The doctrine of qualified immunity protects government officials from liability for

civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Pearson v.



                                                  6
Callahan, 555 U.S. 223, 231 (2009) (internal quotation marks omitted). To resolve a

claim of qualified immunity, the Court must consider two elements: (1) whether the

plaintiff has alleged a constitutional violation, and (2) whether the violated right was

“clearly established” at the time of the violation. Id. at 230–31. “The judges of the district

courts . . . [may] exercise their sound discretion in deciding which of the two prongs of

the qualified immunity analysis should be addressed first in light of the circumstances in

the particular case at hand.” Id. at 236. Qualified immunity is applicable unless the

plaintiff can satisfy both prongs of the inquiry. Id. at 232. When a defendant asserts the

defense of qualified immunity, the burden shifts to the plaintiff to overcome the asserted

immunity. Riggins v. Goodman, 572 F.3d 1101, 1107 (10th Cir. 2009).

       Qualified immunity is immunity from suit, rather than a mere defense to liability.

Estate of Reat v. Rodriguez, 824 F.3d 960, 964 (10th Cir. 2016) (citing Mitchell v.

Forsyth, 472 U.S. 511, 526 (1985)). If a court finds that a defendant is subject to

qualified immunity, the court may dismiss with or without prejudice. Breidenbach v.

Bolish, 126 F.3d 1288, 1294 (10th Cir. 1997); Lybrook v. Members of Farmington Mun.

Sch. Bd. of Educ., 232 F.3d 1334, 1342 (10th Cir. 2000).

                                       III. ANALYSIS

       Ms. Whitney argues that Mr. Johnson’s retaliation claim fails as a matter of law.

She also argues that his claims for compensatory and punitive damages are barred.

The Court will address each in turn.

a. Retaliation Claim

       Mr. Johnson alleges that Ms. Whitney withheld the $1.41 from his inmate account

on February 3, 2017 in retaliation for Mr. Johnson’s grievance about the November



                                              7
2016 withdrawal of $3.82. Ms. Whitney argues that Mr. Johnson’s allegations are fatally

deficient.

       It is well-settled that prison officials may not retaliate against prisoners for filing

administrative grievances. Leek v. Miller, 698 F. App’x 922, 925 (10th Cir. 2017) (citing

Williams v. Meese, 926 F.2d 994, 998 (10th Cir. 1991)). Nevertheless, “it is not the role

of the federal judiciary to scrutinize and interfere with the daily operations of a state

prison” and “an inmate is not inoculated from the normal conditions of confinement

experienced by convicted felons serving time in prison merely because he has engaged

in protected activity.” Peterson v. Shanks, 149 F.3d 1140, 1144 (10th Cir. 1998).

       To state a First Amendment retaliation claim against a government official, a

plaintiff must prove three elements:

       (1) That the plaintiff was engaged in constitutionally protected activity; (2)
       that the defendant’s actions caused the plaintiff to suffer an injury that
       would chill a person of ordinary firmness from continuing to engage in that
       activity; and (3) that the defendant’s adverse action was substantially
       motivated as a response to the plaintiff’s exercise of constitutionally
       protected conduct.

Shero v. City of Grove, 510 F.3d 1196, 1203 (10th Cir. 2007).

       As Ms. Whitney does not argue otherwise, the Court will assume for purposes of

this motion that Mr. Johnson’s filing of an administrative grievance was a constitutionally

protected activity. See Johnson, 723 F. App’x at 594 (“Mr. Johnson’s filing of a

grievance qualifies as protected activity under the first element.”); Fogle v. Pierson, 435

F.3d 1252, 1264 (10th Cir. 2006) (“[I]f in fact DOC officials retaliated against Fogle

based on his filing administrative grievances, they may be liable for a violation of his

constitutional rights.”).




                                               8
       The Court also finds that Mr. Johnson has adequately alleged the second

element. Although a trivial or de minimus injury is not sufficient to support a retaliation

claim, see Eaton v. Meneley, 379 F.3d 949, 954-55 (10th Cir. 2004), the Tenth Circuit

has instructed that the $1.41 loss alleged by Mr. Johnson is not trivial when considered

in a prison setting. Johnson, 723 F. App’x at 595.

       Turning to the final element, the Court is mindful that the Tenth Circuit concluded

that Mr. Johnson’s allegations connecting Ms. Whitney’s alleged retaliation to his filing

of the previous grievance were “not implausible.” See id. Nonetheless, Ms. Whitney

argues that Mr. Johnson does not and cannot allege that the taking of the $1.41 was

substantially motivated by the filing Mr. Johnson’s earlier grievance. First, she claims

that the inmate account system is automated and therefore Mr. Johnson cannot

adequately allege that Ms. Whitney is the one who withheld the inmate pay. However,

based only on the pleadings, the Court cannot determine, as a matter of law, how the

Inmate Banking Office operates.

       Next, Ms. Whitney argues that the AR at issue required that the $1.41 be

withheld. AR-200-15(IV)(A)(8) provides,

       If an offender has not had a deposit in the 30 days prior to inmate pay,
       and if inmate pay is $.32 daily (Grade 1), then the total daily pay of $.32
       ($7.36 maximum, per month) may be exempt from withholding. To meet
       this exemption, the offender’s available account balance which is not
       being held as reserved or encumbered monies, cannot exceed $10.00
       during the 30 days prior to receiving unassigned inmate pay. Any inmate
       pay that exceeds $7.36, per month, and any other deposits will be subject
       to the mandatory withholding of at least 20 percent.

(Dkt. #63-3.) 2


2 The Court may consider the grievances filed by Mr. Johnson and the AR in question
because Mr. Johnson refers to them in his Second Amended Prisoner Complaint. See
Alvarado, 493 F.3d at 1216.
                                              9
       Ms. Whitney claims that on January 9, 2017, Mr. Johnson had an inmate pay

deposit of $7.04, and on February 3, 2017, he had another inmate deposit of $7.04.

(Dkt. 63-2.) Because these dates are closer than 30 days apart, Ms. Whitney argues

that the February 3, 2017 deposit was subject to mandatory withholding in the amount

of $1.41.

       Mr. Johnson maintains that by adding the January and February unassigned

inmate payments together, which brought his balance above $10.00 and made him

ineligible for the withholding exemption, Ms. Whitney deliberately misinterpreted the AR

in a manner that had never been done before. Instead, Mr. Johnson argues that the AR

had been routinely interpreted to calculate the balance each calendar month.

       While the language of the AR appears to support Ms. Whitney’s position (“the

offender’s available account balance . . . cannot exceed $10.00 during the 30 days

prior to receiving unassigned inmate pay”), the Court cannot say at this stage of the

proceedings that Mr. Johnson’s allegation that combining the calendar months was

unusual and retaliatory in nature is implausible. If Ms. Whitney has evidence to rebut

Mr. Johnson’s allegations, she can present it in a summary judgment motion.

       Finally, the Court concludes that Ms. Whitney is not entitled to qualified immunity.

Mr. Johnson has plausibly alleged that Ms. Whitney retaliated against him for filing a

grievance. As noted above, it is clearly established that prisoner officials may be liable

for retaliating against an inmate for engaging in constitutionally protected activities. See

Fogle, 435 F.3d at 1264 (“A prisoner’s first amendment right to petition the government

for redress of grievances encompasses the filing of inmate administrative appeals.”).




                                             10
Accordingly, the Court recommends that Ms. Whitney’s motion to dismiss Mr. Johnson’s

retaliation claim be denied.

b. Damages

        1. Compensatory Damages

        Ms. Whitney maintains that the Prison Litigation Reform Act (“PLRA”) bars Mr.

Johnson’s claim for compensatory damages. The PLRA states, in pertinent part, that

“no Federal civil action may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody without a

prior showing of physical injury.” 42 U.S.C. § 1997e(e). Mr. Johnson fails to plausibly

allege that he suffered any physical injury relating to the withholding of the $1.41.

However, the PLRA does not bar recovery of nominal damages where no physical injury

is alleged. See Searles v. Van Bebber, 251 F.3d 869, 878–79, 880–881 (10th Cir. 2001)

(nominal and punitive damages available absent a showing of actual injury). Because

the Court finds that Mr. Johnson has stated a claim for relief under the First

Amendment, he may be entitled to an award of nominal or punitive damages arising out

of this claim. 3




3  The Court notes that Mr. Johnson’s request for “nominal damages” in the amount of
$50,000 is plainly frivolous: nominal damages “are a mere token, signifying that the
plaintiff’s rights were technically invaded even though he could not prove any loss or
damage.” Griffith v. State of Colo., Div. of Youth Servs., 17 F.3d 1323, 1327 (10th Cir.
1994). However, Mr. Johnson may be entitled to actual nominal damages, so “while the
Court cannot “supply additional factual allegations to round out a plaintiff’s complaint,”
Whitney, 113 F.3d at 1173–74, if it “can reasonably read the pleadings to state a valid
claim on which the plaintiff could prevail, it should do so despite the plaintiff’s failure to
cite proper legal authority, his confusion of various legal theories, his poor syntax and
sentence construction, or his unfamiliarity with pleading requirements.” Hall, 935 F.2d at
1110.
                                             11
       2. Punitive Damages

       Ms. Whitney argues that Mr. Johnson’s claim for punitive damages must be

dismissed.

       Punitive damages “may be recovered for constitutional violations without a

showing of compensable injury.” Searles, 251 F.3d at 880. However, “[p]unitive

damages are available only for conduct which is ‘shown to be motivated by evil motive

or intent, or when it involves reckless or callous indifference to the federally protected

rights of others.’” Id. at 879 (quoting Smith v. Wade, 461 U.S. 30, 56 (1983)).

       Given that no discovery has been conducted, it would be premature for the Court

to rule as a matter of law that Ms. Whitney’s alleged retaliation was (or was not)

motivated by some evil intent or a reckless indifferent to Mr. Johnson’s constitutional

rights. Again, this is an issue better suited for a summary judgment motion.

                                 IV. RECOMMENDATION

       WHEREFORE, for the foregoing reasons, it is hereby RECOMMENDED that

Defendant Tonya Whitney’s Motion to Dismiss (Dkt. #34) be DENIED. To an objective

observer, it may appear silly that the processes and resources of a federal court have

been deployed to adjudicate the legal propriety of the alleged confiscation of the grand

sum on $1.41 from an inmate’s bank account. However, the Tenth Circuit has ruled that

“while a $1.41 loss would likely be de minimus in other contexts, it is not trivial when

considered in a prison setting.” Johnson, 723 F. App’x at 595. This Court must follow

the decision of the Tenth Circuit, which compels the denial of Ms. Whitney’s motion.

See Rohrbaugh v. Celotex Corp., 53 F.3d 1181, 1183 (10th Cir. 1995) (“When a case is

appealed and remanded, the decision of the appellate court establishes the law of the



                                             12
case and ordinarily will be followed by both the trial court on remand and the appellate

court in any subsequent appeal.”).

      NOTICE: Pursuant to 28 U.S.C. § 636(b)(1)(c) and Fed. R. Civ. P. 72(b)(2),

the parties have fourteen (14) days after service of this recommendation to serve

and file specific written objections to the above recommendation with the District

Judge assigned to the case. A party may respond to another party’s objections

within fourteen (14) days after being served with a copy. The District Judge need

not consider frivolous, conclusive, or general objections. A party’s failure to file

and serve such written, specific objections waives de novo review of the

recommendation by the District Judge, Thomas v. Arn, 474 U.S. 140, 148-53

(1985), and also waives appellate review of both factual and legal questions.

Makin v. Colorado Dep’t of Corrections, 183 F.3d 1205, 1210 (10th Cir. 1999);

Talley v. Hesse, 91 F.3d 1411, 1412-13 (10th Cir. 1996).

                                         BY THE COURT


Date: January 30, 2018
      Denver, Colorado                   N. Reid Neureiter
                                         United States Magistrate Judge




                                           13
